Citation Nr: 0916028	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left arm 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left thumb disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2007, the Veteran requested a local hearing before a 
Decision Review Officer (DRO).  In May 2007, he withdrew that 
request.  

In March 2008, evidence not previously reviewed by the RO was 
added to the record.  In April 2009, the Veteran, through his 
representative, waived consideration of that evidence by the 
RO in the first instance and requested that the Board proceed 
with the appeal.  Therefore, the Board will proceed to 
adjudicate this matter with consideration of all evidence of 
record.  See 38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1. The Veteran does not have a left arm right knee, left 
knee, or back disability that had onset during his active 
service, arthritis that manifested within one year of 
separation from active service, or a left arm, right knee, 
left knee, or back disability that is otherwise etiologically 
related to his active service.  

2.  The RO denied the Veteran's claim for entitlement to 
service connection for a left thumb disability in a March 
2000 rating decision; the Veteran did not appeal that 
decision.  

3.  Evidence added to the record since the March 2000 rating 
decision, which denied service connection for a left thumb 
disability, is cumulative or redundant of evidence previously 
of record and does not raise a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left arm, right 
knee, left knee, and a back disability have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

2.  The March 2000 rating decision, which denied service 
connection for a left thumb disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

3.  New and material evidence has not been added to the 
record since the March 2000  rating decision that denied 
entitlement to service connection for a left thumb disability 
and that claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Knees, left arm, and back claims

In the Veteran's June 2005 application for VA compensation 
benefits, he listed back pain as a disability for which he 
was claiming service connection.  He indicated that a back 
disability had begun in  June 1990.  He did not list knee or 
arm elbow disabilities.  In an explanation of the 
disabilities claimed, the Veteran stated as follows:  "I 
feel that with my present conditions of back pains / lft arm 
at my elbow being numb / pain reoccurring, both knees hurting 
going up and down steps are areas that I have (sic) problems 
with while in the Army."  He has not provided any additional 
significant details.  

Service treatment records are absent for any mention of knee 
or left arm or elbow symptoms.  In September 1998, the 
Veteran was treated for a left ankle sprain and reported that 
pain radiated from the left ankle up to his knee.  This is 
evidence of ankle symptoms, not knee symptoms.  The service 
treatment records do not appear incomplete.  The lack of any 
report of knee symptoms or left arm symptoms during service 
weights against the Veteran's claim for service connection 
with regard to his left arm and knees because this lack of 
evidence tends to show that he did not have any disability, 
or symptoms of a disability of his left arm or knees at any 
time during service.  

These records contain a single report of back pain.  In June 
1990, the Veteran reported a sharp pain in the middle of his 
back of onset three days earlier.  He was diagnosed with a 
muscle strain.  There are no other reports of back symptoms 
over the course of his active service.  Indeed, a year later, 
in June 1991, the Veteran indicated on a report of medical 
history that he did not then have, nor had previously had 
recurrent back pain or arthritis, rheumatism, or bursitis.  
This June 1991 report is evidence that any back symptoms that 
he experienced in June 1990 had resolved long before June 
1991, and therefore evidence against his claim for service 
connection for a back disability.  

Also of record are September 1999 reports of medical 
examination and medical history created pursuant to the 
Veteran's retirement from military service.  In the report of 
medical history, the Veteran indicated that he did not have a 
past or current medical history of swollen or painful joints; 
arthritis, rheumatism, or bursitis; bone, joint or other 
deformity; painful or "trick" shoulder or elbow; recurrent 
back pain or any back injury; or "trick" or locked knee.  
He did indicate that he had a past or current history of 
broken bones.  On the reverse side of the form, a physician 
noted what appears to be fracture of the left ankle times 2 
with occasional stiffness.  

The report of medical examination includes that the Veteran 
had normal clinical evaluations of his spine, lower 
extremities, upper extremities, and neurologic system.  The 
only symptoms reported are that the Veteran was status post a 
left ankle sprain with a history of stiffness.  

These 1999 reports are evidence against the Veteran's claims 
for service connection for back, knee, and left arm 
disabilities because these reports tend to show that, at 
separation from service, he had no disability of the back, 
knees, or left arm and that he had no symptoms of any 
disability of the back, knees, or left arm.  

In November 1999, the Veteran filed a claim for service 
connection for left ankle pain and numbness of his left 
thumb.  Importantly, in this claim for disabilities of the 
left ankle and left thumb, there is an absence of a mention 
of a back, knee, or left arm disability.  This report is 
therefore evidence that the only symptoms suffered by the 
Veteran at that time were of his left thumb and left ankle.  
Hence, the claim is evidence that he had no knee, back, or 
left arm symptoms as of November 1999.  

September 2006 notes of treatment of the Veteran's left elbow 
by "R.A.", M.D. are the earliest dated evidence of symptoms 
of the Veteran's left arm.  Those notes record the Veteran's 
report that that his symptoms began years ago, but without 
any specific injury.  He reported pain and numbness around 
the elbow and stiffness in the morning.  After physical 
examination and a magnetic resonance imaging study (MRI) of 
the left elbow, Dr. R.A. diagnosed lateral epicondylitis and 
cubital tunnel syndrome.  Dr. R.A. did not comment on the 
etiology or date of onset of this condition.  As such, this 
is evidence only that the Veteran had the diagnosed condition 
in September 2006.  This is not evidence that he had this 
condition during service or for more than a year after 
separation from service.  This is not evidence that this 
condition was caused by the Veteran's service.  

February 2008 VA x-ray reports indicate that the Veteran had 
early osteoarthritis of each knee and mild spondylosis 
involving the C3-4, and C4-5 vertebrae.  Again, this is not 
evidence that these conditions had onset during the Veteran's 
active service or within one year of separation from his 
active service.  This is a report of pathology of the 
Veteran's C3-4 and C4-5 vertebrae; in other words, of the 
vertebrae of his neck, not those of the middle of his back.  

During service, the Veteran had one report of symptoms of the 
middle of his back.  It is highly unlikely that the medical 
personnel in June 1990 would have referred to the Veteran's 
reports of pain in the middle of the Veteran's back as 
opposed to his neck, if he had pain of his neck during 
service.  These February 2008 x-ray report of spondylosis of 
vertebrae of the Veteran's neck are not evidence of 
recurrence of the June 1990 muscle strain of his mid back.  

In the April 2009 statement, the Veteran, through his 
representative, contended that his left arm condition and 
bilateral knee conditions "began as a result of his active 
duty in the military," and that he continues to suffer from 
the low back strain of June 1990.  

The Veteran is competent to report symptoms he has observed.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His 
contention that his left arm and bilateral knee conditions 
began as a result of his active duty in the military are 
etiology opinions, not reports of symptoms.  The Veteran has 
not demonstrated that he has the medical knowledge to render 
such opinions.  See  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (stating "[s]ignificant in 
our caselaw is that lay persons are not competent to opine as 
to medical etiology or render medical opinions").  

Although the Veteran is competent to state that his back has 
hurt since June 1990, and to state "I feel that with my 
present conditions of back pains / lft arm at my elbow being 
numb / pain reoccurring, both knees hurting going up and down 
steps are areas that I have (sic) problems with while in the 
Army", these assertions do not stand in isolation.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has stated that the Board has the "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board has weighed the probative value of the Veteran's 
contention of a continuance of back symptoms since June 1990 
against the other evidence of record.  Highly probative 
evidence is the Veteran's reports in June 1991 and again at 
retirement from service that he did not have recurrent back 
pain.  The Board finds these latter assertions more probative 
than his much more recent reports as to whether his back 
symptoms continued much past June 1990.  These earlier 
reports were made closer to the June 1990 report and were 
made when the Veteran was not seeking benefits.  Those 
reports are therefore less likely to be tainted by the time 
effects on his memory and by his interest in the outcome of 
his claim.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
("The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character.").

After weighing the evidence favorable to the Veteran's claim 
for service connection for a back disability against the 
evidence unfavorable to the claim, the Board finds that the 
unfavorable evidence outweighs the favorable evidence.  Hence 
this claim must be denied.  

Similarly, the Board has weighed the September 1999 normal 
retirement examination, the September 1999 report of medical 
history, and the lack of documented symptoms of the Veteran's 
left arm or knees until 2005 against the Veteran's statement 
"I feel that with my present conditions of back pains / lft 
arm at my elbow being numb / pain reoccurring, both knees 
hurting going up and down steps are areas that I have (sic) 
problems with while in the Army."  The Board finds the 
earlier evidence to outweigh the Veteran's statement as to 
whether he had an injury or disease of his knees or left arm 
during service and whether his current left arm and bilateral 
knee pathology is related to his service.  Therefore, the 
appeal must be denied with regard to the claims for service 
connection for left arm and bilateral knee disabilities.  

The evidence with regard to the Veteran's claims for service 
connection for back, left arm, and knee disabilities is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Left thumb claim

Prior to the decision on appeal, the RO denied service 
connection for a right thumb disability in a March 2000 
rating decision.  That same month, the RO informed the 
Veteran of the decision and of his appellate rights.  He did 
not appeal the decision and thus the decision became final.  
See 38 U.S.C.A. § 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2008).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  It is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

Service connection for a disability of the Veteran's left 
thumb was denied in the March 2000 decision because the RO 
found that numbness of the Veteran's left thumb secondary to 
a fracture existed prior to his entrance into service and 
there was no evidence of aggravation of a left thumb 
disability during his service.  Therefore, in order to reopen 
this claim, evidence received since the March 2000 decision 
must either tend to show that the Veteran's left thumb 
disability did not preexist his entrance into service but 
rather had onset during service or that a preexisting left 
thumb disability permanently worsened during his service.  

Evidence of record at the time of the March 2000 rating 
decision included the Veteran's service treatment records.  
References to the Veteran's left thumb received after March 
2000 consists only of the Veteran's contention.  The Veteran 
stated his current claim as a disability of the left thumb 
with onset in April 1983 and that he was treated at Ft. 
Carson, Colorodo.  

In his notice of disagreement, the Veteran stated as follows 
[original all in capital letters] "in specific to the issue 
of left thumb, my service medical records show, the x-ray 
evidence of the fracture, and service connection should be 
resolved."  In the April 2009 statement, the Veteran's 
representative's remarked "[t]he veteran's enlistment 
examination on January 25, 1980 showed that the veteran 
suffered from a fractured thumb in 1976.  The Veteran 
contends that this injury was aggravated during his military 
service."  

These contentions refer only to evidence of record at the 
time of the March 2000 decision.  These are no different than 
his contention in his claim denied in March 2000 that he has 
numbness of the left thumb secondary to a fracture.  His 
statements and those of his representative are argument, but 
do not tend to prove that a left thumb disability did not 
preexist service or that a preexisiting left thumb disability 
permanently worsened during service.  The argument is neither 
new evidence nor material evidence.  

Because new and material evidence has not been added to the 
claims file since the last final denial of service connection 
for a left thumb disability, the claim cannot be reopened.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), United VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in August 2005 and March 2006,  
that fully addressed all three notice elements.  The August 
2005 letter was sent prior to the initial unfavorable 
decision by the RO.  

In the August 2005 letter, the RO informed the Veteran that 
service connection had previously been denied for a left 
thumb disability and that new and material evidence was 
required in order to reopen the claim.  He was given the 
proper definition of "new and material evidence."  The RO 
informed the Veteran of the reason for the earlier denial of 
service connection and that the evidence necessary to reopen 
the claim must relate to that which was lacking in the 
previous claim.  

That letter also provided the Veteran with notice as to the 
evidence needed to substantiate all of his claims for service 
connection and of his and VA's respective duties in obtaining 
evidence.  The only notice missing from this letter was 
notice as to how VA assigns effective dates and disability 
ratings if service connection is established.  That notice 
was provided to the Veteran in the March 2006 letter.  

Although the March 2006 letter was sent after the initial 
unfavorable adjudications of the Veteran's claims, that 
timing error amounted to no more than harmless error.  First, 
both the RO and the Board have determined that the claim for 
service connection for a left thumb disability cannot be 
reopened and that service connection is not warranted for 
back, knee, and left arm disabilities.  Hence, there will be 
no disability rating or effective date assigned.  

Additionally, although the March 2006 letter was sent to the 
Veteran after or contemporaneous to the March 2006 rating 
decision, the content of the letter complied with the Court's 
directions in Dingess and was followed by a Statement of the 
Case and Supplemental Statement of the Case issued in 
September 2006 and May 2007, respectively, which 
readjudicated the claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Four factors are to be considered in determining whether the 
duty to assist requires that VA afford the Veteran a medical 
examination or obtain a medical opinion with respect to a 
claim for benefits.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with service or with another 
service connected disability; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with active 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the RO has not afforded the Veteran a 
medical examination or obtained a medical opinion.  With 
regard to the claim for a left thumb disability, that claim 
is not reopened so VA has no duty to provide a medical 
examination or obtain an opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

With regard to the claims for service connection for left 
arm, right knee, or left knee disabilities, there is no 
evidence establishing any disability of the Veteran's left 
arm, right knee, or left knee during service.  As this factor 
is absent, VA has no duty to provide an examination or obtain 
a medical opinion.  

As to the claim for a back disability, although there is a 
single report of pain of the middle of the Veteran's back 
during service, there is no evidence of current symptoms or 
pathology involving the middle of the Veteran's back.  He has 
submitted evidence of spondylosis of his neck but no symptoms 
involving the Veteran's neck are shown during service or for 
eight years after separation from service.  Hence, there is 
no evidence of a current mid back disability and there is no 
evidence of injury, disease, or an event involving his neck 
during service.  Therefore, VA has no duty to afford the 
Veteran an examination or obtain an opinion with regard to 
this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has submitted VA x-ray 
reports and private treatment records form "R.A.", M.D.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied as to entitlement to service connection 
for disabilities of the back, right knee, left knee, and left 
arm/elbow.  

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a left thumb 
disability is not reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


